Electronically Filed
                                                       Supreme Court
                                                       SCPW-15-0000910
                                                       14-DEC-2015
                                                       11:02 AM



                          SCPW-15-0000910

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


   DIANE E. MATHER a.k.a. DIANE E. MATHER-GEMELLI, Petitioner,

                                vs.

THE HONORABLE GARY W.B. CHANG, JUDGE OF THE CIRCUIT COURT OF THE
       FIRST CIRCUIT, STATE OF HAWAI#I, Respondent Judge,

                                and

       CITIMORTGAGE INC. and KAREN SCHAEFER, Respondents.


                       ORIGINAL PROCEEDING
            (CAAP-15-0000707; CIVIL NO. 14-1-1218-05)

    ORDER DENYING PETITION FOR WRIT OF SUPERINTENDING CONTROL
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner Diane E. Mather’s
petition for a writ of superintending control, which was filed on
November 30, 2015, and which we review as a petition for a writ
of mandamus, the documents attached thereto and submitted in
support thereof, and the record, it appears that Petitioner has
filed an appeal in the Intermediate Court of Appeals (CAAP-15-
0000707) and, therefore, may raise the issues in the petition and
seek to extend the deadline for the filing of the opening brief
in the appeal.   Petitioner is not entitled to the requested
extraordinary writ.   See, e.g., Kema v. Gaddis, 91 Hawai#i 200,
204, 982 P.2d 334, 338 (1999) (a writ of mandamus is an
extraordinary remedy that will not issue unless the petitioner
demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or
obtain the requested action).   Accordingly,
          IT IS HEREBY ORDERED that the petition for a writ of
superintending control is denied.
          DATED: Honolulu, Hawai#i, December 14, 2015.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson




                                  2